Reformed and Affirmed and Opinion Filed June 17, 2022




                                                  In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00117-CR
                                       No. 05-19-00118-CR
                                       No. 05-19-00119-CR

                        ROBERTO DELPILAR JASSO, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                On Appeal from the 291st Judicial District Court
                             Dallas County, Texas
         Trial Court Cause Nos. F18-34267-U, F18-34272-U, F18-34273-U

                             MEMORANDUM OPINION
                       Before Justices Schenck, Molberg, and Nowell
                                Opinion by Justice Nowell
        This appeal is before the Court on remand from the Texas Court of Criminal

Appeals. See Jasso v. State, No. PD-0601-20, 2022 WL 698058 (Tex. Crim. App.

Mar. 9, 2022). Roberto Delpilar Jasso was convicted of three counts of aggravated

robbery and sentenced to 99 years’ confinement.1 In his first appeal to this Court,

appellant argued the trial court erred by denying his motions for leave to file

amended motions for new trial and by denying his amended motions for new trial


    1
      We do not recite the facts underlying appellant’s convictions because those facts are not necessary to
resolve this appeal. See TEX. R. APP. P. 47.1.
without conducting a hearing. Relying on this Court’s precedent in Rubio v. State,

596 S.W.3d 410 (Tex. App.—Dallas 2020), rev’d and remanded, 638 S.W.3d 693

(Tex. Crim. App. 2022), we concluded that once the trial court denied appellant’s

initial motions for new trial, he could not file amended motions. See Jasso v. State,

No. 05-19-00117-CR, 2020 WL 3055902, at *1 (Tex. App.—Dallas June 9, 2020),

pet. granted, judgm’t vacated, No. PD-0601-20, 2022 WL 698058 (Tex. Crim. App.

Mar. 9, 2022). The Texas Court of Criminal Appeals subsequently reversed the

Court’s opinion in Rubio, see Rubio v. State, 638 S.W.3d 693 (Tex. Crim. App.

2022), and, in light of its Rubio opinion, reversed and remanded this case to us, see

Jasso, 2022 WL 698058. After considering appellant’s arguments, we conclude the

trial court did not err by denying appellant’s amended motions for new trial without

conducting a hearing.

      Appellant and the State also request that we modify each judgment. We agree

the judgments must be modified. We modify each of the trial court’s judgments, and

we affirm the judgments as modified.

        A.     Amended Motions for New Trial

      The trial court signed each of the three judgments for aggravated robbery on

January 17, 2019. On the same day, appellant filed his motions for new trial, and the

court denied the motions. On February 15, 2019, appellant filed a motion for leave

to file an amended motion for new trial in each cause number along with the

amended motions for new trial. Five days later, the trial court denied the motions

                                        –2–
for leave to file amended motions for new trial and denied the amended motions for

new trial without conducting a hearing.

      In his first and second issues, appellant argues the trial court erred by denying

his motions for leave to file amended motions for new trial and by denying his

amended motions for new trial without holding a hearing. The record in this case

contains seemingly conflicting orders. The trial court denied appellant’s motions for

leave to file amended motions for new trial but also denied appellant’s amended

motions for new trial. The trial court’s orders denying appellant’s amended motions

for new trial are some evidence the trial court considered the amended motions for

new trial despite the order denying appellant leave to file his amended motions. See

id. at 704. Accordingly, for purposes of this appeal, we will assume the trial court

considered appellant’s amended motions for new trial, and we will determine

whether the trial court erred by not conducting a hearing.

      The purposes of a hearing on a motion for new trial are (1) to determine

whether the case should be retried or (2) to complete the record for presenting issues

on appeal. Hobbs v. State, 298 S.W.3d 193, 199 (Tex. Crim. App. 2009). A party

does not have an absolute right to a hearing. Id. We review the trial court’s denial of

a hearing on a motion for new trial for an abuse of discretion. Id. at 200. We reverse

only when the trial court’s decision was “so clearly wrong as to lie outside that zone

within which reasonable persons might disagree. And in the absence of such an

abuse of discretion this court would not be justified in reversing the judgment.”
                                          –3–
Smith v. State, 286 S.W.3d 333, 339 (Tex. Crim. App. 2009) (cleaned up, footnotes

omitted).

      A new-trial motion must be supported by an affidavit, either of the defendant

or someone else, specifically setting out the factual basis for the claim. Id. A trial

judge abuses his discretion by failing to hold a hearing if the motion and

accompanying affidavits (1) raise matters which are not determinable from the

record and (2) establish reasonable grounds showing that the defendant could

potentially be entitled to relief. Hobbs, 298 S.W.3d at 199. The second requirement

limits and prevents “fishing expeditions.” Id. If the affidavit is conclusory, is

unsupported by facts, or fails to provide requisite notice of the basis for the relief

claimed, no hearing is required. Id.

      “[T]he trial judge’s discretion extends only to deciding whether the[] two

requirements are satisfied. If the trial judge finds that the defendant has met the

criteria, he has no discretion to withhold a hearing.” Smith, 286 S.W.3d at 340. The

court of criminal appeals has stated “that a defendant need not plead a prima facie

case in his motion for new trial, [but] he must at least allege sufficient facts that show

reasonable grounds to demonstrate that he could prevail.” Hobbs, 298 S.W.3d at

199-200.

      Appellant’s amended motions for new trial are based on newly discovered

evidence. “A new trial shall be granted an accused where material evidence

favorable to the accused has been discovered since trial.” TEX. CODE CRIM. PROC.
                                           –4–
ANN. art. 40.001. To obtain relief under this provision, the defendant must satisfy a

four-prong test: (1) the newly discovered evidence was unknown or unavailable to

the defendant at the time of trial; (2) the defendant’s failure to discover or obtain the

new evidence was not due to his lack of due diligence; (3) the new evidence is

admissible and not merely cumulative, corroborative, collateral, or impeaching; and

(4) the new evidence is probably true and will probably bring about a different result

in a new trial. State v. Arizmendi, 519 S.W.3d 143, 149 (Tex. Crim. App. 2017).

      In Smith v. State, the Texas Court of Criminal Appeals concluded the trial

court did not abuse its discretion by not holding a hearing on the defendant’s motion

for new trial based on ineffective assistance of counsel because the defendant failed

to establish reasonable grounds to demonstrate that he could meet both prongs of the

Strickland test. 286 S.W.3d at 338 (citing Strickland v. Washington, 466 U.S. 668,

687 (1984)). The Smith court stated: “We hold that the movant does not have to plead

a prima facie case, but he must at least allege facts that show reasonable grounds to

believe that he could prevail under both prongs of the test for ineffective assistance

of counsel under Strickland.” Id. Smith clarifies that if an appellant must satisfy two

elements to prevail in a motion for new trial, a trial court only abuses its discretion

in failing to hold a hearing if the defendant provides facts supporting reasonable

grounds for both elements. See id.

      Appellant’s amended motions state that, after trial, appellant’s counsel learned

that Lisa Garcia, whose sister was one of the victims of appellant’s robberies, “knew
                                          –5–
information about the offenses unknown to defendant prior to or during his trial.”

The amended motions state appellant’s counsel obtained a statement from Garcia

wherein she stated that, on the day of the robbery, her sister told her that Alphonso

Ochoa had robbed her. Garcia then spoke to Ochoa who stated he was not with

appellant on the night of the robbery; Ochoa was with another person. An affidavit

from Garcia is attached to the amended motions, and her affidavit states that on the

day of the incident, “my sister told me she was robbed. The person she said that

robbed her was Alfonso. So I talk[ed] to Alfonso and ask[ed] who he was with that

night and he was with another guy not Robert.”2 No other affidavits were attached

to the amended motions. Appellant’s amended motions assert that Garcia’s evidence

is relevant to the credibility of the victim who identified appellant as one of the

individuals who committed the robberies, and the outcome of the trial may have been

different if the evidence had been presented to the jury.

        Appellant contends he was entitled to a hearing on his amended motions for

new trial because he provided an affidavit asserting reasonable grounds for relief

that were not determinable from the record. The information in Garcia’s affidavit

was not introduced at trial and is not part of the trial record. Appellant’s evidence is

indeterminable from the record, and we conclude appellant satisfied the first

requirement entitling him to a hearing. See Hobbs, 298 S.W.3d at 199.


    2
      The declaration portion of the affidavit is hand written. Garcia crossed-out some words she wrote and
initialed those changes. Our quotation does not include the stricken words.
                                                   –6–
      However, appellant did not present reasonable grounds to demonstrate that he

could satisfy the elements required to obtain a new trial and, thus, did not establish

he could potentially be entitled to relief. See id. Appellant’s amended motions assert

the new evidence set forth in Garcia’s affidavit would have been used to impeach

Garcia’s sister, a witness who placed appellant at the scene of the events. Appellant

fails to show that Garcia’s evidence would have been admissible or that it would

have been used for a purpose other than impeachment. See Arizmendi, 519 S.W.3d

at 149 (motion for new trial must show new evidence is admissible and not merely

cumulative, corroborative, collateral, or impeaching). Additionally, there is nothing

in appellant’s amended motions that could lead the court to conclude the new

evidence would “probably bring about a different result in a new trial.” Id. (motion

for new trial must show new evidence is probably true and will probably bring about

a different result in a new trial). Accordingly, appellant failed to establish reasonable

grounds showing he could potentially be entitled to relief. See id.

      We conclude the trial court did not abuse its discretion by concluding

appellant did not satisfy the requirements for obtaining a hearing on his amended

motions for new trial. We overrule appellant’s second issue.

         B.     Modifications to Judgments
      In his third and fourth issues, appellant requests we modify the judgments to

reflect his plea to the enhancement paragraph in each case and to correct the



                                          –7–
prosecutors’ names. In a single cross-issue, the State asks that we modify the

judgments to reflect only one alleged enhancement paragraph in each case.

      An appellate court may modify a trial court’s judgment and affirm it as

modified. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex.

Crim. App. 1993). This Court “has the power to correct and reform the judgment of

the court below to make the record speak the truth when it has the necessary data

and information to do so.” Asberry v. State, 813 S.W.2d 526, 529 (Tex. App.—

Dallas 1991, writ ref’d). If a clerical error in the trial court’s judgment is brought to

our attention, we have a “mandatory duty” to correct it. Id.

      Each indictment contains one identical enhancement paragraph. Appellant

pleaded “not true” to the allegation. However, the judgments show appellant pleaded

“true” to two enhancement paragraphs. Accordingly, we modify the judgments to

show appellant pleaded “not true” to the only enhancement paragraph alleged in each

indictment. We sustain appellant’s third issue and the State’s cross-issue.

      The judgments reflect the State was represented at trial by Roshanda Walker.

However, the record shows the prosecutors were Sarah Stefaniak and Clayton

Cowins. We modify the judgments to show Sarah Stefaniak and Clayton Cowins

represented the State at trial. We sustain appellant’s fourth issue.




                                          –8–
        C.     Conclusion

      We modify each of the trial court’s judgments as described above, and we

      affirm the judgments as modified.




                                          /Erin A. Nowell//
                                          ERIN A. NOWELL
                                          JUSTICE

190117f.u05
190118f.u05
190119f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                      –9–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERTO DELPILAR JASSO,                      On Appeal from the 291st Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1834267-U.
No. 05-19-00117-CR          V.               Opinion delivered by Justice Nowell.
                                             Justices Schenck and Molberg
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

     We DELETE the name “Roshanda Walker” as the “Attorney for State.” We
ADD the names “Sarah Stefaniak and Clayton Cowins” as the “Attorney for State.”

      We DELETE the word “True” as the “Plea to the 1st Enhancement
Paragraph.” We ADD the words “Not True” as the “Plea to the 1st Enhancement
Paragraph.”

       We DELETE the word “True” as the “Plea to the 2nd Enhancement/Habitual
Paragraph” and as the “Findings on 2nd Enhancement/Habitual Paragraph.” We
ADD the term “N/A” as the “Plea to the 2nd Enhancement/Habitual Paragraph” and
as the “Findings on 2nd Enhancement/Habitual Paragraph.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 17th day of June, 2022.




                                      –10–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERTO DELPILAR JASSO,                      On Appeal from the 291st Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1834272-U.
No. 05-19-00118-CR          V.               Opinion delivered by Justice Nowell.
                                             Justices Schenck and Molberg
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

     We DELETE the name “Roshanda Walker” as the “Attorney for State.” We
ADD the names “Sarah Stefaniak and Clayton Cowins” as the “Attorney for State.”

      We DELETE the word “True” as the “Plea to the 1st Enhancement
Paragraph.” We ADD the words “Not True” as the “Plea to the 1st Enhancement
Paragraph.”

       We DELETE the word “True” as the “Plea to the 2nd Enhancement/Habitual
Paragraph” and as the “Findings on 2nd Enhancement/Habitual Paragraph.” We
ADD the term “N/A” as the “Plea to the 2nd Enhancement/Habitual Paragraph” and
as the “Findings on 2nd Enhancement/Habitual Paragraph.”

As REFORMED, the judgment is AFFIRMED.


Judgment entered this 17th day of June 2022.




                                      –11–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ROBERTO DELPILAR JASSO,                      On Appeal from the 291st Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1834273-U.
No. 05-19-00119-CR          V.               Opinion delivered by Justice Nowell.
                                             Justices Schenck and Molberg
THE STATE OF TEXAS, Appellee                 participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED as follows:

     We DELETE the name “Roshanda Walker” as the “Attorney for State.” We
ADD the names “Sarah Stefaniak and Clayton Cowins” as the “Attorney for State.”

      We DELETE the word “True” as the “Plea to the 1st Enhancement
Paragraph.” We ADD the words “Not True” as the “Plea to the 1st Enhancement
Paragraph.”

       We DELETE the word “True” as the “Plea to the 2nd Enhancement/Habitual
Paragraph” and as the “Findings on 2nd Enhancement/Habitual Paragraph.” We
ADD the term “N/A” as the “Plea to the 2nd Enhancement/Habitual Paragraph” and
as the “Findings on 2nd Enhancement/Habitual Paragraph.”

As REFORMED, the judgment is AFFIRMED.



Judgment entered this 17th day of June, 2022.


                                      –12–